Citation Nr: 1813766	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  11-26 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected disorders.

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected disorders.


REPRESENTATION

Appellant represented by:	Atty. J. Michael Woods


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to February 1986. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In August 2014, the Board remanded the appeal for further development.  In October 2017, the Board requested an expert medical opinion concerning the issues on appeal.  All necessary development has been completed, and the appeal is ready for adjudication.

In a January 2018 statement, the Veteran's representative requested waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2017).

The Board notes that the Veteran's representative filed a December 2016 appellant brief concerning entitlement to service connection for an acquired psychiatric disorder that indicated a substantive appeal for that issue had already been filed.  Upon review of the claims file, it appears that VA denied that claim, along with additional claims, in a December 2016 rating decision.  Subsequently, in February 2017, the Veteran filed a notice of disagreement with that rating decision.  VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the AOJ has acknowledged the NOD, is continuing to develop the claim and will issue the Veteran a Statement of the Case (SOC) if the claim is not granted in full.  As such, the situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, this claim remains under the jurisdiction of the AOJ at this time.




FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's service-connected bilateral knee disorder caused or aggravated his obesity. 

2.  Resolving reasonable doubt in favor of the Veteran, his low back disorder is etiologically related to or aggravated by his obesity and his service-connected bilateral knee disorder.

3.  Resolving reasonable doubt in favor of the Veteran, his bilateral hip disorder is etiologically related to or aggravated by his obesity and his service-connected bilateral knee disorder.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a low back disorder, to include as secondary to a service-connected disorder, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected disorder, have been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A valid service connection claim requires competent evidence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the presence of a disability at any time during the claim process - or relatively close thereto - can justify a grant of service connection, even where such disability has become asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a non-service-connected disorder that is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  Compensation may be provided for the degree of disability over and above the degree of disability existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For the purposes of VA adjudication, obesity can qualify as an intermediate step between a service-connected disorder and a current disorder for the purposes of finding entitlement to service connection on a secondary basis under 38 C.F.R. § 3.310(a).  See VAOPGCPREC 1-2017 (January 2017).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for a low back disorder and a bilateral hip disorder, to include as secondary to service-connected bilateral knee osteoarthritis.  He currently has diagnoses of lumbosacral strain and bilateral hip strain.  See September 2014 VA Examination.  The Veteran is also clinically obese.  See, e.g., October 2015 VA Treatment Records.

The Veteran underwent a VA examination in September 2014.  The examiner determined that both the bilateral hip and low back disorders were more likely due to obesity and natural aging.  The examiner determined that the disorders were not related to active duty service, and were not aggravated by service-connected bilateral knee disorders.  The examiner did not, however, offer an opinion regarding whether the service-connected bilateral knee disorders at least as likely as not contributed to the Veteran's obesity.

Because obesity can qualify as an intermediate step between a service-connected disorder and a current disorder for the purposes of finding entitlement to service connection on a secondary basis, the Board sought an expert medical opinion regarding whether the service-connected bilateral knee disorder caused or aggravated his obesity.

In October 2017, the expert medical opinion reflected that it was not at least as likely as not that the Veteran's service-connected bilateral knee disorder caused or aggravated the Veteran's obesity beyond its normal progression.  However, in providing rationale for that opinion, the expert nutritionists noted that obesity and knee osteoarthritis are often comorbid, and knee osteoarthritis presents intrinsic barriers to weight management.  The expert nutritionist further opined that comorbid conditions may contribute to obesity, and stated that the Veteran had other risk factors for obesity "[i]n addition to his osteoarthritis of his knee...."  The expert nutritionist noted a lack of physical activity as a contributing factor to obesity, and noted that "[f]unctional limitations associated with osteoarthritis tend to steer patients toward exercise avoidance...."  

The Board notes that the rationale of the October 2017 expert medical opinion appears to suggest that bilateral knee osteoarthritis has, to some degree, contributed to or aggravated the Veteran's obesity.  See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008) (noting most of the probative value of a medical opinion comes from its reasoning).  The Board also notes that a December 2017 VA examination evaluating the Veteran's bilateral knee disorder noted that the disorder prevented the Veteran from continuous walking or standing; or climbing, jumping, squatting, and kneeling.

The claims file also contains a December 2017 evaluation from a private physician.  After reviewing the claims file, the private physician indicated that many factors, including the Veteran's obesity, contributed to the Veteran's low back disorder.  Further, the private physician explained how an antalgic gait affected the trunk and hips, and concluded that the antalgic gait caused by the service-connected bilateral knee disorder more likely than not contributed to or aggravated the Veteran's low back and bilateral hip disorders.

In this case, the September 2014 VA examination contained the opinion that the Veteran's low back and bilateral hip disorder were likely due, in part, to obesity.  Additionally, the reasoning in the October 2017 expert medical opinion notes that the bilateral knee disorder was a risk factor for obesity; the bilateral knee disorder tended to cause exercise avoidance; and lack of physical activity likely contributes to obesity.  Finally, the December 2017 private physician indicated obesity was a factor contributing to the low back disorder.  Resolving reasonable doubt in the Veteran's favor, the Board finds that it is at least as likely as not that the Veteran's service-connected bilateral knee disorder contributed to or aggravated his obesity, and his obesity at least as likely as not contributed to or aggravated his low back and bilateral hip disorders.

The claims file also contains conflicting opinions as to whether the service-connected bilateral knee disorder directly contributed to or aggravated the low back and bilateral hip disorders.  While the September 2014 VA examiner determined the low back and bilateral hip disorders were not aggravated by service-connected bilateral knee disorders, the December 2017 private physician provided a rationale connecting the bilateral knee disorder to an antalgic gait, which, in turn, contributed to or aggravated the low back and bilateral hip disorders.  Resolving reasonable doubt between the conflicting opinions, the Board finds that it is at least as likely as not that the Veteran's service-connected bilateral knee disorder directly contributed to or aggravated his low back and bilateral hip disorders.


ORDER

Entitlement to service connection for a low back disorder is granted.

Entitlement to service connection for a bilateral hip disorder is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


